Oassoday, J.
The lands in question had been chiefly valuable for the timber standing upon them. Prior to 1888 they had been assessed as such timbered lands. Just before the time for the assessment for that year the timber had been removed from the lands. This is alleged to have been unknown at the time to the assessor, and hence that his assessment thereof was at the same valuation as in previous years. The statute required the assessment to be made by the assessor either from actual view or from the best information that he could practicably obtain, at the full value which could ordinarily be obtained therefor at private sale. Sec. 1052, R. S. In determining such ’value, he was required to consider, as to each piece, its advantage or disadvantage of location, quality of soil, quantity of standing timber, water privileges, mines, minerals, quarries, or other valuable deposits known to be available therein, and their value. Ibid. We cannot hold that the mere failure of the assessor to value the lands from actual view invalidated the assessment. He may have been well acquainted with the lands, and assessed them in previous years from such *553actual view. The mistake was in assuming that the timber still remained upon the lands when they were assessed in 1888. It is well settled that discriminations in the valuation and assessment of property arising from mistake of fact or errors in computation or judgment on the part of the assessor, do not necessarily vitiate a tax, but that an intentional disregard of law in such discrimination does. Brauns v. Green Bay, 55 Wis. 115; Webster-Glover L. & M. Co. v. St. Croix Co. 63 Wis. 647.
It may be that a valuation from actual view is always possible, but it is not always practicable. Prior knowledge or information may, under certain circumstances, honestly be regarded as reliable, and hence justify an assessment. Perfect accuracy in such valuations and assessments never has been, and probably never will be, attained. Mistakes in matters of fact, and errors in matters of computation and judgment, have frequently been made in the past, and probably will be in the future. To correct such errors, the board of review is required to meet annually on the last Monday of June in each town, city, and village, at the places designated, and adjourn from day to day until its business is completed, and to hear and examine any person or persons, upon oath, appearing before them, and to take evidence in relation to the assessment of any property upon the roll, or in relation to any property omitted therein; and, if it appear that any property has been valued too high or too low, to increase or lessen the same to the true valuation thereof. Secs. 1060, 1061, R. S.
Ch. 283, 'Laws of 1887, provided that “ no person or corporation shall be heard, in any action, suit, or proceeding, to question the equality of any assessment, unless they shall have first made such objection before the said board of review, and made offer to sustain the same by competent proof; in which case it shall be the duty of the said board to inquire into the fact of such equality.”r No such objec*554tion or offer is here alleged or pretended to have been made before such board of review. By the terms of the act such objection and offer were conditions precedent to the hearing of the plaintiff to question the “ equality ” of such assessment. Being conditions precedent, it became necessary for the plaintiff to allege them in her complaint. Bratton v. Johnson, ante, p. 430. This is the well-established rule in cases of such conditions precedent. Watson v. Appleton, 62 Wis. 267; Thompson v. Milwaukee, 69 Wis. 492.
Since the demurrer to the answer reaches back to the complaint, it is obvious that the facts alleged in the answer are sufficient to constitute a good defense, unless such defect in the complaint is obviated by the repeal of the act of 1887 by ch. 138, Laws of 1889. The right to make such objection and offer before the board of review having fully expired more than eight months prior to the passage of the repealing act, it is very manifest that the plaintiff was, at that time, barred by the act of 1887 from being heard upon the question of such inequality “ in any action, suit, or proceeding.” Having thus lost her right of action by failing to make such objection and offer within the time prescribed by that act, the question recurs whether such right of action, so lost, was restored by such repealing act. That act does not purport to be retroactive. On the contrary, it expressly declares that it “ shall take effect and be in force from and after its passage and publication.” An act of the legislature is not to be construed as operating retrospectively, unless the intention that it should so operate is unmistakable. Seamans v. Carter, 15 Wis. 548, 82 Am. Dec. 696; Vanderpool v. La C. & M. R. Co. 44 Wis. 663. While the repeal of an act, without a saving clause, may defeat pending actions based thereon, yet we would be slow to conclude that the mere repeal of a statutory bar or condition precedent would restore a right of action which had previously been lost. The act of 1887 was salutary in its purpose, *555and designed to obviate litigation respecting mistakes and errors in assessments. The case is obviously the same in principle as Bratton v. Johnson, ante, p. 430. "We must therefore hold that the complaint fails to state a cause of action, and hence the answer states a good defense.
By the Court. — The order of the circuit court is reversed, and the cause is remanded with direction to overrule the demurrer to the answer, and for further proceedings according to law.